Title: To Alexander Hamilton from Henry Lee, [18 October 1791]
From: Lee, Henry
To: Hamilton, Alexander



[Alexandria, Virginia, October 18, 1791]
My dear sir.

My assiduity has been exercised to procure for you a riding horse ever since my return. My success has not been equal to my hopes, & indeed it is not easy to accomodate you with a horse as you require one very gentle, which is not commonly a quality to be found in horses of the best sort.
Mr Giles will deliver you the best I could get, & I beleive among the safest & most agreable that this country possesses.
He is less addicted to starting & stumbling than riding horses generally are, & is peculiarly well gaited.
He excels in a short gallop which to me is the easiest gait.
But he is old & subject on long journeys to fail in one of his legs. This latter appurtenance will not be consequential to you as you want him only for daily airings & short rides.
Indeed he regards the injury in his leg so little as seldom to complain of it even in severe rides.
If he suits you he will continue yours. If he does not suit you write to me wherein, that I may in my next choice adapt myself exactly to your taste. This I can readily do while at Richmond & in this case I will exchange for the horse now sent as he is to me very agreeble.
I hope Mrs. Hamilton has returned to you with restored health & that she may long live to make you happy.
with the most sincere   affection I am always   yours

Henry Lee
oct. 18th. 1791 Alexa.
